DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (WO 2016/190208), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1, 2, and 4; Yamaguchi et al. teaches, in a preferred embodiment, an ink [0045] comprising a polymer, the synthesis of the polymer is prepared from 8 parts by mass acrylic acid (instant claim 4), 12 parts by mass maleic anhydride, which is substituted by fumaric acid [0012], 2 parts by mass of 
Regarding claim 5; wherein the mass proportion of the fumaric acid Wa1 is 0.02 (8/399=0.02) and the mass proportion of the acrylic acid Wz is 0.03 (12/399= 0.03), Wa1 = 0.5 X Wz would equate to 1.6% by mass (as calculated by Examiner, (0.02 + 0.5) X 0.03 = 0.0156 * 100 = 1.6 % by mass) [T1, Ex1; 0037].
Regarding claim 6; the polymer of Yamaguchi et al. has the fumaric acid (a1) in an amount of 2.0 % by mass (8/399 = 0.02 * 100 = 2.0 % by mass; as calculated by Examiner) [T1, Ex1; 0037].
Regarding claim 8; Yamaguchi et al. teaches, in the preferred embodiment, a white pigment dispersion liquid (colorant) and water (aqueous medium) [0045; Ex1].
Regarding claim 9; the Examiner makes note that “for use in printing on a cloth” is an intended use limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.
Regarding claims 10-12; Yamaguchi et al. teaches the printing inks were imprinted on a cotton broadcloth, dried at 100°C for 1 minute and then heat-treated at 140°C for 2 minutes to obtain a printed cloth (i.e. fiber product) [0048].
Yamaguchi et al. does not explicitly disclose heating takes place to transform the structure (a1) in the polymer (A) contained in the ink to a structure represented by the required formula (3).  The Office realizes that all the claimed effects or physical In re Spada, MPEP §2112.01, I& II. 

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubo (JP 2008-024830), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1 and 7; Okubo teaches a preferred embodiment comprising an ink composition [T2, Ex4] having 2.0% by weight of a polymer prepared from acrylic acid [T1, Polymer 2], which is substituted by maleic acid [0011].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2016/190208), as applied to claim 1 above, wherein the machine English translation is used for citation.
Yamaguchi et al. teach the basic claimed ink, as set forth above, with respect to claim 1.
Regarding claim 3; Yamaguchi et al. teaches the polymer may include other polymerizable monomers in addition to monomers (a1) and (a2), such as glycidyl (meth)acrylate and epoxy (meth)acrylate [0016].
Yamaguchi et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Yamaguchi et al. does not specifically disclose an embodiment further containing a glycidyl functional monomer.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a coating composition containing a glycidyl functional monomer based on the invention of Yamaguchi et al., and would have been motivated to do so since Yamaguchi et al. suggests that the composition can contain glycidyl (meth)acrylate and epoxy (meth)acrylate [0016].  
	 Regarding claim 13; Yamaguchi et al. teaches the ink composition may be printed by an inkjet printing method [0035].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767